DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1 & 3-20 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 101 & 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1 & 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to a blockchain-based image transaction system, more particularly, to generating a copyright certificate of a target image; sending the copyright certificate to the transaction node for the transaction node to display the copyright certificate; adding the target image into an image transaction pool.  The method of the claimed invention includes: receiving a target image uploaded from a transaction node in the blockchain network,; decrypting, by the authentication node, the signature based on a public key of the transaction  receiving an input from the user responding to the prompt window; updating a preconfigured smart contract based on the input from the user responding to the prompt window, wherein the preconfigured smart contract comprises one or more unfilled fields, and the updating of the preconfigured smart contract comprises filling the one or more unfilled fields based on the input; and upon receiving an image request requesting the target image, processing the image request and uploading a record of the image request to the blockchain.
The prior arts in the field, such as the combination of US10361866B1; US20180374173A1; and US20200356546A1; teaches a similar apparatus as claims 1, 10 and 16, except that the claimed feature of “updating, by the transaction node, a preconfigured smart contract based on the input from the user responding to the prompt window, wherein the preconfigured smart contract comprises one or more unfilled fields, and the updating of the preconfigured smart contract comprises filling the one or more unfilled fields based on the input”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US10361866B1; US20180374173A1; and US20200356546A1) 
Furthermore, Examiner cannot find prior art of reference dated before June 20, 2016 that teaches the limitations of either claim 1 or 10 or 16. 
Viewed as a whole, in the ordered combination of elements that teaches a system and a method of “receiving a target image uploaded from a transaction node in the blockchain network,; decrypting, by the authentication node, the signature based on a public key of the transaction node to obtain an unverified image digest; determining whether the unverified image digest is consistent with the image digest of the target image; upon determining the unverified image digest being consistent with the image digest; determining whether the target image has a match in an image library based on image recognition, upon determining that the target image has no match in the image library, generating a copyright certificate of the target image, uploading the copyright certificate to a blockchain, and sending the copyright certificate to the transaction node; displaying the copyright certificate and a prompt window to the user; receiving an input from the user responding to the prompt window; updating a preconfigured smart contract based on the input from the user responding to the prompt window, wherein the preconfigured smart contract comprises one or more unfilled fields, and the updating of the preconfigured smart contract comprises filling the one or more unfilled fields based on the input; and upon receiving an image request requesting the target image, processing the image request and uploading a record of the image request to the blockchain.”  Accordingly, since claim 1, 10 and 16 each recites allowable subject matter, those claims dependent thereon are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/


/JAMES D NIGH/               Senior Examiner, Art Unit 3685